                                      Case 4:20-cv-00377-JGZ Document 1 Filed 09/02/20 Page 1 of 6



                         1      Kristy Peters; AZ Bar No. 024756
                                kpeters@littler.com
                         2      Josh Waltman; AZ Bar No. 023874
                                jlwaltman@littler.com
                         3      LITTLER MENDELSON, P.C.
                                Camelback Esplanade
                         4      2425 East Camelback Road, Suite 900
                                Phoenix, AZ 85016
                         5      Telephone: 602.474.3600
                                Facsimile: 602.957.1801
                         6
                                Attorneys for Defendants Genoa Healthcare, LLC,
                         7      Katie Lozano, and Jorge Lozano
                         8
                                                          UNITED STATES DISTRICT COURT
                         9
                                                           FOR THE DISTRICT OF ARIZONA
                     10
                                Rose A. Karam,                                   Case No.
                     11
                                             Plaintiff,                         NOTICE OF REMOVAL OF CIVIL
                     12                                                         ACTION UNDER 28 US.C. § 1367
                                v.                                              (SUPPLEMENTAL)
                     13
                                Nina Vadiei; Joseph Backlund; Banner-           (Removed from Pima County Superior
                     14         University Medical Center South Campus;         Court, Case No. C20201937)
                                Kathryn Marie Limke (Katie Lozano); Jorge
                     15         Lozano; and Genoa Healthcare, LLC,
                     16                      Defendants.
                     17
                                TO:    CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                     18
                                       DISTRICT OF ARIZONA
                     19
                                      PLEASE TAKE NOTICE that Defendants Genoa Healthcare, LLC (“Genoa” or
                     20
                                “Defendant”), Kathryn Marie Limke (Katie Lozano), and Jorge Lozano (Katie and Jorge
                     21
                                Lozano are collectively referred to as the “Lozanos”) (Genoa and the Lozanos are collectively
                     22
                                referred to as the “Genoa Defendants”) hereby remove the above-captioned action (“Action”)
                     23
                                from the Superior Court of the State of Arizona, County of Pima, to the United States District
                     24
                                Court for the District of Arizona. This Court has supplemental jurisdiction under 28 U.S.C. §
                     25
                                1367 (supplemental to 28 U.S.C. § 1331), and the Action is removable under 28 U.S.C. §§
                     26
                     27
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                        Case 4:20-cv-00377-JGZ Document 1 Filed 09/02/20 Page 2 of 6



                         1      1441, 1446, and Local Rule of Civil Procedure 3.6. 1
                         2               1.     On May 4, 2020, Plaintiff Rose A. Karam (“Plaintiff”) filed a Complaint in the
                         3      Pima County Superior Court, entitled Rose A. Karam v. Nina Vadiei; Banner University
                         4      Medical Center-South Campus; Kathryn Marie Limke (Katie Lozano); Jorge Lozano; Genoa
                         5      Healthcare, LLC, case No. CV20201937. A true copy of Plaintiff’s Complaint in the Action
                         6      (the “Complaint”) is attached to this Notice of Removal as Exhibit 1. The allegations of the
                         7      Complaint are incorporated by reference without admitting the truth of any of them.
                         8               2.     On August 3, 2020, Genoa’s statutory agent was served with a copy of the
                         9      Summons and Complaint. A true and correct copy of the Summons and Complaint are being
                     10         filed with this Notice as required by 28 U.S.C. § 1446(a) and are attached as Exhibit 2.
                     11                  3.     On August 3, 2020, the Lozano’s were served with a copy of the Summons and
                     12         Complaint. A true and correct copy of the Summons and Complaint are being filed with this
                     13         Notice as required by 28 U.S.C. § 1446(a) and are attached as Exhibit 3.
                     14                  4.     On August 13, 2020, Plaintiff filed an Amended Complaint. A true copy of
                     15         Plaintiff’s Amended Complaint in the Action (the “Amended Complaint”) is attached to this
                     16         Notice of Removal as Exhibit 4. Genoa Defendants voluntarily accepted service through
                     17         counsel. The Complaint and Amended Complaint allege two causes of action for defamation
                     18         and civil conspiracy. See Exhibits 1 and 4.
                     19                  5.     Notice of this removal is timely pursuant to 28 U.S.C. § 1446(b)(1) because it is
                     20         filed within 30 days after the Genoa Defendants were served with the summons and complaint
                     21         in this Action.
                     22                  6.     In a prior lawsuit before this Court, CV-18-00455-RCC, (“First Lawsuit”)
                     23         Plaintiff filed claims alleging, among other things, violation of the Americans with Disabilities
                     24         Act and Rehabilitation Act, defamation, and civil conspiracy arising out of her rotation at
                     25         Geona and Banner, as supervised by Katie Lozano (Limke) and Nina Vadiei. A true and
                     26         correct copy of the second amended complaint from the First Lawsuit (the operative complaint
                     27
                                1
                                    Defendants do not waive their right to assert personal jurisdiction arguments.
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                        -2-
         602.474.3600
                                      Case 4:20-cv-00377-JGZ Document 1 Filed 09/02/20 Page 3 of 6



                         1      in the First Lawsuit) is attached as Exhibit 5. The Court had federal question jurisdiction over
                         2      the Americans with Disabilities Act and Rehabilitation Act claims, and supplemental
                         3      jurisdiction over the defamation and civil conspiracy claims. On December 17, 2019, the
                         4      Court dismissed all claims against all defendants (including Genoa and Banner University
                         5      Medical Center, hereinafter “Banner”), except the Arizona Board of Regents (“AZBOR”),
                         6      which is still litigating the First Lawsuit before this Court. A true and correct copy of the order
                         7      of dismissal is attached as Exhibit 6. The dismissal was with prejudice, and the Court
                         8      expressly stated Plaintiff already had multiple opportunities to amend. See Exhibit 6. The
                         9      Court did not include Rule 54(b) language in its order on the parties’ motion to dismiss. See
                     10         Exhibit 6. The Court retains jurisdiction over the claims that form the basis for removal.
                     11                7.     The defamation and civil conspiracy claims brought against Genoa and Banner
                     12         in the present Action are nearly identical to the defamation and civil conspiracy claims brought
                     13         against Genoa and Banner in the First Lawsuit. Compare Exhibit 4 (Amended Complaint in
                     14         Second Lawsuit) with Exhibit 5 (Second Amended Complaint in First Lawsuit). They are
                     15         based on the same case or controversy as the federal question claims in the First Lawsuit. A
                     16         partial side-by-side comparison of factual allegations in First Lawsuit and Second Lawsuit is
                     17         attached to highlight shared factual allegations. See Exhibit 7 (partial side-by-side comparison
                     18         of allegations in First Lawsuit and Second Lawsuit for demonstrative purposes). In both
                     19         lawsuits, Plaintiff alleges Katie Lozano (Limke) and Nina Vadiei defamed her by providing
                     20         false evaluations of her work during her rotations at Genoa and Banner.
                     21                8.     Under 28 U.S.C. § 1367, federal courts have supplemental jurisdiction over state
                     22         claims arising from the “same case or controversy” as the federal claims. 28 U.S.C. §
                     23         1367(a). See Bahrampour v. Lampert, 356 F.3d 969, 978 (9th Cir. 2004); Mamboleo v. Wells
                     24         Fargo Bank NA, No. CV-14-00648-PHX-DGC, 2014 WL 11515708, at *1 (D. Ariz. May 21,
                     25         2014), aff’d, 688 F. App’x 418 (9th Cir. 2017) (Federal courts can exercise jurisdiction over
                     26         state law claims that are “so related to claims in the action within the [c]ourt’s original
                     27         jurisdiction that they form part of the same case or controversy.”). “State law claims that are
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                       -3-
         602.474.3600
                                      Case 4:20-cv-00377-JGZ Document 1 Filed 09/02/20 Page 4 of 6



                         1      related to federal question claims are removable under the doctrine of supplemental
                         2      jurisdiction when they arise from the same set of operative facts as the federal claim.” Harris
                         3      v. Superior Court of Arizona in for the Cty. of Maricopa, No. CV 02-0494-PHX-SMM, 2002
                         4      WL 35646297, at *3 (D. Ariz. Dec. 26, 2002) (exercising supplemental jurisdiction and
                         5      denying motion to remand where state law claims, including defamation, were intertwined
                         6      with federal discrimination and due process claims) citing 28 U.S.C. § 1367. Plaintiff is
                         7      attempting to circumvent this Court’s order dismissing these claims with prejudice by filing
                         8      the same claims based on the same operative facts in state court. Because the Court had
                         9      supplemental jurisdiction over these claims in the First Lawsuit, and because the First Lawsuit
                     10         is ongoing before this Court (only defendant AZBOR remains in the First Lawsuit), the Court
                     11         should exercise supplemental jurisdiction over these claims under 28 U.S.C. § 1367. The
                     12         Genoa Defendants will then promptly move to consolidate with the First Lawsuit and move to
                     13         dismiss on several grounds, including failure to comply with the Court’s prior order dismissing
                     14         these claims with prejudice, res judicata, collateral estoppel, statute of limitations, failure to
                     15         meet pleading standards, and other applicable grounds.
                     16                9.     As to the individual defendants in the matter being removed, they are named as
                     17         the agents or employees of Genoa and Banner, and the allegations and claims (defamation and
                     18         civil conspiracy) are again duplicative of those dismissed in the First Lawsuit. Compare
                     19         Exhibit 4 (Amended Complaint in this Action) with Exhibit 5 (Second Amended Complaint in
                     20         First Lawsuit); see also Exhibit 6; Exhibit 7. Specifically, Katie Lozano is named in the First
                     21         Lawsuit and this Action being removed because she worked for Genoa instructing pharmacy
                     22         school students, including Plaintiff. The allegations against Katie Lozano are repeated from
                     23         the First Lawsuit. Jorge Lozano is named only as Katie Lozano’s spouse. See Exhibit 4.
                     24         Likewise, Nina Vadiei is named in the First Lawsuit and this Action being removed because
                     25         she worked for Banner instructing pharmacy school students, including Plaintiff, and the
                     26         allegations against Nina Vadiei are repeated from the First Lawsuit. Compare Exhibit 4 with
                     27         Exhibit 5; see also Exhibit 6; Exhibit 7. Joseph Backlund is named only as Nina Vadiei’s
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                       -4-
         602.474.3600
                                      Case 4:20-cv-00377-JGZ Document 1 Filed 09/02/20 Page 5 of 6



                         1      spouse. See Exhibit 4. Thus, the Action being removed is the exact case, sometimes word for
                         2      word and other times with slight embellishments, that this Court dismissed with prejudice.
                         3      This Court should accept jurisdiction. Genoa and the Lozanos (and likely Banner and Ms.
                         4      Vadiei and Mr. Backlund) then anticipate filing a motion to dismiss.
                         5             10.    The Notice to Adverse Parties of Removal to Federal Court was filed in state
                         6      court and served simultaneously herewith, in accordance with 28 U.S.C. §1446(d), and a copy
                         7      is attached as Exhibit 8.
                         8             11.    The Notice to State Court of Removal of Civil Action to Federal Court was filed
                         9      in state court and served simultaneously herewith, in accordance with 28 U.S.C. § 1446(d),
                     10         and a copy is attached as Exhibit 9.
                     11                12.    A complete set of documents on file in the state court Action are attached as
                     12         Exhibit 10.
                     13                13.    There are six Defendants named in the operative complaint. See Exhibit 4
                     14         (Amended Complaint in this Action). Three Defendants, Genoa, Katie Lozano, and Jorge
                     15         Lozano, bring this Notice of Removal. The remaining three Defendants, Banner, Nina Vadiei,
                     16         and Joseph Backlund), have consented to removal. Therefore, all Defendants who are not a
                     17         party to this Notice of Removal have consented to removal. See 28 U.S.C. § 1446(b)(2)(A)
                     18         (requiring consent of all defendants who have been properly served). Proof of consent of all
                     19         Defendants who are not a party to this Notice of Removal (that is, Banner, Nina Vadiei, and
                     20         Joseph Backlund) is attached hereto as Exhibits 11-12.
                     21
                     22                DATED this 2nd day of September, 2020.

                     23
                                                                               s/Josh Waltman
                     24                                                       Kristy Peters
                                                                              Josh Waltman
                     25                                                       LITTLER MENDELSON, P.C.
                                                                              Attorneys for Defendant Genoa Healthcare
                     26                                                       and the Lozanos

                     27
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                     -5-
         602.474.3600
                                        Case 4:20-cv-00377-JGZ Document 1 Filed 09/02/20 Page 6 of 6



                         1
                         2
                         3      I hereby certify that I electronically
                                transmitted the attached document to the
                         4      Clerk's Office using the CM/ECF System for
                                filing and transmittal of a Notice of Electronic
                         5      Filing to the following CM/ECF registrants,
                                and mailed a copy of same to the following if
                         6      non-registrants, this 2nd day of September,
                                2020:
                         7
                                Rose Ann Karam
                         8      3501 N. Camino Esplanade
                                Tucson, AZ 85750
                         9      rosekaram@protonmail.com
                                Plaintiff Pro Se
                     10
                     11         Jason D. Corley
                                Assistant Attorney General
                     12         416 W. Congress St, 2nd Floor
                                Tucson, Arizona 85701-1315
                     13         Jason.Corley@azag.gov
                                Attorneys for Nina Vadiei and Joseph
                     14         Backlund

                     15         Jill J. Chasson
                                Katherine Hyde
                     16         Coppersmith Brockelman PLC
                                2800 North Central Avenue, Suite 1900
                     17         Phoenix, Arizona 85004-1241
                                jchasson@cblawyers.com
                     18         khyde@cblawyers.com
                                Attorneys for Banner-University Medical
                     19         Center South Campus

                     20         s/ Suzy Walker
                                4851-8254-3047.2 047515.1524
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                       -6-
         602.474.3600
